Name: 1999/498/EC: Commission Decision of 7 July 1999 on a common technical regulation for digital enhanced cordless telecommunications (DECT) equipment accessing the integrated services digital network (ISDN) (Version 2) (notified under document number C(1999) 2027) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications
 Date Published: 1999-07-24

 Avis juridique important|31999D04981999/498/EC: Commission Decision of 7 July 1999 on a common technical regulation for digital enhanced cordless telecommunications (DECT) equipment accessing the integrated services digital network (ISDN) (Version 2) (notified under document number C(1999) 2027) (Text with EEA relevance) Official Journal L 192 , 24/07/1999 P. 0060 - 0061COMMISSION DECISIONof 7 July 1999on a common technical regulation for digital enhanced cordless telecommunications (DECT) equipment accessing the integrated services digital network (ISDN) (Version 2)(notified under document number C(1999) 2027)(Text with EEA relevance)(1999/498/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity(1), and in particular Article 7(2), second indent, thereof,(1) Whereas the Commission has adopted measures identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement according to Article 7(2), first indent;(2) Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted;(3) Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to allow for transitional arrangements regarding equipment approved according to national type-approval regulations;(4) Whereas the proposal has been submitted to the Committee (ACTE), according to article 29(2);(5) Whereas the common technical regulation to be adopted in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 11. This Decision shall apply to terminal equipment intended to be connected to a public telecommunications network and falling within the scope of the harmonised standard identified in Article 2(1).2. This Decision establishes a common technical regulation covering the attachment requirements for DECT equipment accessing the ISDN.Article 21. The common technical regulation shall include the harmonised standard prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Article 5(c) to 5(g) of Directive 98/13/EC. The reference to the standard is set out in Annex I, with exception of the requirements listed in Annex II.2. Terminal equipment covered by this Decision shall comply with either the common technical regulation referred to in paragraph 1 or alternatively shall comply with the common technical regulations as defined in Commission Decisions 98/515/EC(2) and 97/523/EC(3) or 1999/310/EC(4). In addition it shall meet the essential requirements referred to in Article 5(a) and (b) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC(5) and 89/336/EEC(6).Article 3Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards terminal equipment covered by Article 1(1) of this Decision, use or ensure the use of the harmonised standard referred to in Annex I by the coming into force of this Decision or alternatively the harmonised standards referred to in the Annexes to Decisions 98/515/EC, 97/523/EC or 1999/310/EC.Article 4This Decision is addressed to the Member States.Done at Brussels, 7 July 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 74, 12.3.1998, p. 1.(2) OJ L 232, 19.8.1998, p. 7.(3) OJ L 215, 7.8.1997, p. 48.(4) OJ L 119, 7.5.1999, p. 57.(5) OJ L 77, 26.3.1973, p. 29.(6) OJ L 139, 23.5.1989, p. 19.ANNEXReference to the harmonised standard applicableThe harmonised standard referred to in Article 2 of this decision is:Digital enhanced cordless telecommunications (DECT); integrated services digital network (ISDN); attachment requirements for terminal equipment for DECT/ISDN interworking profile applicationsETSIEuropean Telecommunications Standards InstituteSecretariatEN 301 440 V1.2.2 - January 1999(excluding the foreword)Additional informationThe European Telecommunications Standards Institute is recognised according to Council and European Parliament Directive 98/34/EC.The harmonised standard referred to above has been produced according to a mandate issued in accordance with relevant procedures of Council and European Parliament Directive 98/34/EC.The full text of the harmonised standard referred to above can be obtained from:European Telecommunications Standards Institute 650 Route des Lucioles F - 06921 Sophia-Antipolis CedexorEuropean Commission,DGXIII/A.2 - (BU 31, 1/7), Rue de la Loi/Wetstraat 200 , B - 1049 Brusselsor from any other organisation responsible for making ETSI standards available, of which a list can be found on the internet at address www.ispo.cec.be